department of the treasury internal_revenue_service washington d c number release date uil date conex-152428-02 cc psi i am responding to your inquiry dated date on behalf of the constituents in your congressional district who own and operate mobile_machinery you are concerned that a proposed change in tax regulations will adversely affect these businesses the tax rule you are referring to is a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed i appreciate your concern in this matter we will consider your comments before we finalize the proposed rule if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
